[Cite as Chatfield v. Whirlpool Corp., 2021-Ohio-4365.]




                           IN THE COURT OF APPEALS OF OHIO
                               THIRD APPELLATE DISTRICT
                                   MARION COUNTY




DIANA L. CHATFIELD,

        PLAINTIFF-APPELLANT,                              CASE NO. 9-21-20

        v.

WHIRLPOOL CORP., MARION                                   OPINION
DIVISION., ET AL.,

        DEFENDANTS-APPELLEES.




                     Appeal from Marion County Common Pleas Court
                               Trial Court No. 2020 CV 0203

                                          Judgment Affirmed

                              Date of Decision: December 13, 2021




APPEARANCES:

        Jacob B. Brandt for Appellant

        Mark S. Barnes for Appellee
Case No. 9-21-20


SHAW, J.

       {¶1} Plaintiff-Appellant, Diana L. Chatfield (“Chatfield”), appeals a decision of the

Marion County Court of Common Pleas which granted the motion for summary judgment

of Defendant-Appellee, Whirlpool Corporation, Marion Division (“Whirlpool”).

                             Relevant Facts and Procedural History
       {¶2} On August 23, 2014, Chatfield was injured during the course of her

employment at Whirlpool. Chatfield subsequently filed a workers’ compensation claim,

which was assigned Claim No. 14-847748. Chatfield’s claim was allowed for the condition

of right biceps tendon tear. It is undisputed that Whirlpool paid medical benefits and an

award of permanent partial disability compensation, which Whirlpool paid on August 25,

2015, and that the last of the medical bills were paid on September 28, 2015 for her claim.

       {¶3} Thereafter, on June 19, 2019, Chatfield filed a C-86 motion requesting that her

workers’ compensation claim be additionally allowed for the conditions of right shoulder

sprain, right shoulder superior labral tear, and substantial aggravation of pre-existing

acromioclavicular joint arthropathy.      A district hearing officer with the Industrial

Commission of Ohio conducted a hearing on November 22, 2019 and subsequently issued

an order disallowing these additional conditions. On appeal, a staff hearing officer

affirmed the district hearing officer’s order. Chatfield further appealed and by order mailed

March 24, 2020, the Industrial Commission refused the appeal.

       {¶4} On May 18, 2020, Chatfield filed a notice of appeal and complaint in the

Marion County Court of Common Pleas seeking to participate in the workers’
                                             -2-
Case No. 9-21-20


compensation fund for the additional conditions which had been denied.                      The

Administrator of the Ohio Bureau of Workers' Compensation and Whirlpool were made

parties as required by R.C. 4123.512(B). Whirlpool answered the complaint on June 17,

2020. Chatfield’s case was referred to a magistrate, who issued a scheduling order. On

September 18, 2020, Chatfield’s deposition was taken in the case.

       {¶5} On February 24, 2021, Whirlpool filed a motion for summary judgment on the

ground that Chatfield’s claim had expired, as a matter of law, on September 28, 2020

pursuant to the five-year limitation period in R.C. 4123.52. Thereafter, Chatfield filed a

memorandum in opposition to Whirlpool’s motion for summary judgment. On March 23,

2021, the magistrate denied Whirlpool’s motion.

       {¶6} Whirlpool filed an objection to the magistrate’s decision and Chatfield filed a

response. On May 6, 2021, the trial court sustained Whirlpool’s objection and granted the

motion for summary judgment on the basis that Chatfield’s claim was barred by the

applicable statute of limitations. Relying on the case of Barron v. St. Charles Hosp., 6th

Dist. Lucas No. L-11-1213, 2012-Ohio-1771, the trial court concluded that the filing of the

June 19, 2019 motion requesting Chatfield’s claim be additionally allowed was not

sufficient to toll the statute of limitations of R.C. 4123.52 relating to the life of Chatfield’s

original claim, which expired September 28, 2020.            Chatfield’s complaint was then

dismissed with prejudice.

       {¶7} Chatfield now appeals, raising the following assignment of error for review:


                                              -3-
Case No. 9-21-20


      THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN
      IT  SUSTAINED   APPELLEE’S OBJECTIONS   TO   THE
      MAGISTRATE’S ORDER AND GRANTED APPELLEE’S MOTION
      FOR SUMMARY JUDGMENT.

      {¶8} In her assignment of error, Chatfield argues the trial court erred in granting

Whirlpool’s motion for summary judgment. We disagree.

                                   Standard of Review

      {¶9} Civ.R. 56(C) provides that summary judgment may be granted when the

moving party demonstrates that: (1) there is no genuine issue of material fact; (2) the

moving party is entitled to judgment as a matter of law; and (3) reasonable minds can come

to but one conclusion and that conclusion is adverse to the party against whom the motion

for summary judgment is made. Civ.R. 56(C); State ex rel. Grady v. State Emp. Relations

Bd., 78 Ohio St.3d 181, 183 (1997). An appellate court reviews a decision to grant

summary judgment de novo. Weisenauer v. Am. Standard, Inc., 3d Dist. Seneca No. 13-

13-25, 2014-Ohio-1569, ¶ 20, citing Conley-Slowinski v. Superior Spinning & Stamping

Co., 128 Ohio App.3d 360, 363 (6th Dist. 1998). Accordingly, we apply the same standard

for summary judgment as did the trial court. Id.

                                        Analysis

      {¶10} “ ‘ R.C. 4123.52 governs the continuing jurisdiction of the Industrial

Commission of Ohio and essentially places a statute of limitations on workers’

compensation claims.ʼ ˮ Williams v. Bur. of Workers’ Comp., 12th Dist. Preble No.

CA2013-09-006, 2014-Ohio-1889, ¶ 15, quoting Perez v. Univ. Hosp. Health Sys., 8th

                                           -4-
Case No. 9-21-20


Dist. Cuyahoga No. 98427, 2012-Ohio-5896, ¶ 12, citing Sechler v. Krouse, 56 Ohio St.2d

185 (1978). As applicable to this appeal, the relevant version of R.C. 4123.52 provided, in

pertinent part, the following:

       The jurisdiction of the industrial commission and the authority of the
       administrator of workers’ compensation over each case is continuing,
       and the commission may make such modification or change with respect
       to former findings or orders with respect thereto, as, in its opinion is
       justified. No modification or change nor any finding or award in respect
       of any claim shall be made with respect to disability, compensation,
       dependency, or benefits, after five years from the date of injury in the
       absence of the payment of medical benefits under this chapter or in the
       absence of payment of compensation under section 4123.57, 4123.58, or
       division (A) or (B) of section 4123.56 of the Revised Code or wages in
       lieu of compensation in a manner so as to satisfy the requirements of
       section 4123.84 of the Revised Code, in which event the modification,
       change, finding, or award shall be made within five years from the date
       of the last payment of compensation or from the date of death, nor unless
       written notice of claim for the specific part or parts of the body injured
       or disabled has been given as provided in section 4123.84 or 4123.85 of
       the Revised Code. The commission shall not make any modification,
       change, finding, or award which shall award compensation for a back
       period in excess of two years prior to the date of filing application
       therefor.

       {¶11} Here, Chatfield argues she “tolled” the five-year limitation period by the

filing of the June 19, 2019 motion for allowance of additional conditions (otherwise known

as a C-86 claim). According to Chatfield, the motion should be construed, explicitly or

implicitly, as a C-9 claim, i.e. an application for additional treatment, compensation and

medical coverage for her original claim, thereby tolling the statutory expiration of the

original claim. See Trial Court’s May 6, 2021 Ruling on Objections, p. 7-8, citing

Copeland v. Bur. of Workers’ Comp., 192 Ohio App.3d 586, 2011-Ohio-813 (5th Dist.)

                                            -5-
Case No. 9-21-20


and Barron v. St. Charles Hosp., 6th Dist. Lucas No. L-11-1213, 2012-Ohio-1771.

Chatfield relies on two cases in support of her argument, State ex rel. General Refractories

Co. v. Indus. Comm. of Ohio, 44 Ohio St.3d 82 (1989) and Nichols v. Ohio Collieries Co.,

75 Ohio App. 474 (1944).

       {¶12} However, those cases are not dispositive of the action before us. As the

Twelfth Appellate District has recognized, the decision in General Refractories “dealt

exclusively with how far back retroactively, under a two-year statutory period, the

Industrial Commission could award benefits. See State ex rel. Drone v. Indus. Comm., 93

Ohio St.3d 151, 153 (stating the issue in General Refractories was ʻthe date to which –

based on the two-year statute of limitations in R.C. 4123.52 – temporary total disability

compensation could be backdatedʼ).” Williams, 12th Dist. Preble No. CA2013-09-006,

2014-Ohio-1889, ¶ 19. Similarly, as recognized by the Twelfth Appellate District, this is

an entirely different provision of R.C. 4123.52 than at issue here. This case deals

exclusively with the five-year time limitation where medical benefits or compensation are

paid. Moreover, the present case is distinguishable from Nichols which addressed an

entirely different version of R.C. 4123.52, Section 1465-86 General Code (the predecessor

to R.C. 4123.52).

       {¶13} As noted by the Sixth Appellate District in Barron, “The statutory language

[of R.C. 4123.52] explicitly and unambiguously states ‘payment of compensation’ that ʻhas

been paid.’ ” Barron, at ¶¶ 10-11 (noting prior statutory language established that in cases


                                            -6-
Case No. 9-21-20


where compensation has been paid, “the life of the claim extends for ʻten years from the

date of the last payment of compensationʼ ˮ). Thus, the Sixth District rejected an argument

that an order granting an injured worker’s motion for payment of treatment should be

sufficient to toll the statute of limitations and held that “[m]erely filing the request for

additional payment alone did not toll the statute of limitations without a payment.” Barron

at ¶ 16.

       {¶14} The Supreme Court of Ohio has recognized R.C. 4123.52 “permit[s] finality

[of the claim] through extinguishment after a set period of inactivity.” State ex rel. Romans

v. Elder Beerman Stores, Inc., 100 Ohio St.3d 165, 2003-Ohio-5363, ¶ 8. Moreover, it is

well-settled that it is incumbent upon a workers' compensation claimant to timely invoke

the continuing jurisdiction granted to the Industrial Commission by R.C. 4123.52 for

additional compensation. Sechler, 56 Ohio St.2d at 190. Further, the Supreme Court of

Ohio has held that “the de novo nature of an R.C. 4123.512 appeal proceeding [to the

common pleas court] puts at issue all elements of a claimant’s right to participate in the

workers’ compensation fund.” Bennett v. Admr., Ohio Bur. of Workers’ Comp., 134 Ohio

St.3d 329, 2012-Ohio-5639, ¶ 2.

       {¶15} Here, as noted above, it is undisputed that the last of the medical benefits

were paid on September 28, 2015, thereby establishing a five-year limitation period that

expired on September 28, 2020. Just as the trial court found, the mere filing of Chatfield’s

motion for the additional conditions was not sufficient to toll the statute of limitations


                                             -7-
Case No. 9-21-20


regarding the expiration of her claim. As a consequence, “[o]nce the applicable * * *

period under R.C. 4123.52 expired, the Industrial Commission was without jurisdiction to

make any further findings, awards, or orders, and [the injured worker’s] claim was deemed

to have lapsed.” Williams at ¶ 16; see Cocherl v. Ohio Dept. of Transp., 10th Dist. Franklin

No. 06AP-1100, 2007-Ohio-3225, ¶ 30 (finding workers’ compensation claim was “dead

by operation of law”). Accordingly, the trial court did not err in granting summary

judgment to Whirlpool and dismissing Chatfield’s complaint.

       {¶16} Based on the foregoing, Chatfield’s assignment of error is overruled.

       {¶17} Having found no error prejudicial to the Appellant herein in the particulars

assigned and argued, we affirm the judgment of the trial court.

                                                                       Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                            -8-